Citation Nr: 1707174	
Decision Date: 03/06/17    Archive Date: 03/17/17

DOCKET NO.  08-38 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the aforementioned claims on appeal.  In June 2011, the Veteran testified before the undersigned Veterans Law Judge, via video teleconference.  Jurisdiction presently resides with the RO in Manila, the Republic of the Philippines.

In addition to the above, the Veteran has perfected an appeal as to an higher evaluation for service-connected asthma.  The RO has not certified this issue to the Board, and after review of the record, the Board notes that the Veteran has requested an Supplemental Statement of the Case prior to the appeal being sent to the Board.  For these reasons, the Board does not jurisdiction of this issue at this time.

The Board remanded this case in January 2012 and December 2013.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  The evidence of record is insufficient to establish service connection for any disability of the left knee.

2.  The evidence of record is insufficient to establish service connection for any disabilities of the bilateral ankles.

3.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed degenerative arthritis of the cervical spine was incurred in service. 


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  A right ankle disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  A left ankle disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for cervical spine arthritis have been met. 38 U.S.C.A. §§ 1110, 1113 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103  and 5103A (West 2014) have been met. By correspondence dated in April 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates. 

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records.

The Veteran underwent a VA examination in July 2014.  The examination  includes objective findings necessary for rating purposes.  

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

The Veteran's service connection claim for a neck disability has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

A.  Left Knee

The Veteran seeks service connection for a left knee disorder.  The service treatment records show that he was treated for left knee pain and stiffness in November 1990.

Post-service evidence shows that the Veteran had a left knee contusion in September 2001.

Most recently, a July 2014 VA examination report notes some limitation of motion in the left knee, in that it was to 135 degrees, rather than 140 degrees.  However, x-ray studies in the left knee were normal and there were no current symptoms noted in the left knee.  The examiner went on to provide an etiology opinion regarding the Veteran's right knee disability but never commented on the etiology of the Veteran's limited motion in the left knee.  However, none of the post-service medical evidence establishes any objective evidence of a current disability in the left knee, notwithstanding the limited motion noted on examination in July 2014.  

The Veteran is competent to report his symptoms associated with his claimed disabilities, and any pain in the left knee is readily apparent to a lay person.  However, the Veteran is not shown to be competent to determine the etiology of the claimed disability or to show that he has a left knee disability.  Medical experts rely on diagnostic tools to identify pertinent pathology.  Thus, in this case, the Board finds that there is no competent medical evidence of record to indicate that the Veteran presently has any present left knee disability related to his military service.  

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The Court has held that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The evidence does not support that the Veteran has a left knee disability related to his complaints of left knee pain in service.  For the reasons discussed above, the Board concludes that the Veteran does not meet the criteria for service connection for a left knee disability.  The benefit-of- the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A § 5107(b). 

B.  Bilateral Ankles

The Veteran seeks service connection for disabilities of the bilateral ankles.

The service treatment records show that in June 1992, he suffered a Grade I inversion sprain in the right ankle.  

After service, an August 2009 private treatment record shows a finding of right ankle peroneal tendonitis.  Examination of the ankle showed mild swelling along the posterior aspect of the peroneal tendon sheath.

Most recently, a VA examination in July 2014 showed normal examination of the ankles and no painful motion or limited motion in the ankles.  There was no localized pain on examination; muscle strength testing was normal; there was no functional loss and/ or functional impairment of the ankles; range of motion studies were full even after repetitive-use testing; joint stability testing was normal; and x-rays of the ankles were normal. The examiner found that the Veteran's right ankle sprain in service was acute and transitory, because current x-rays were normal.  The examiner also found that the left ankle was not shown as having been treated in service.  Thus, it was determined that the Veteran's currently claimed bilateral ankle disorder was less likely than not due to or related to his military service.

The Veteran is competent to report his symptoms associated with his claimed disabilities, and any pain in the ankles is readily apparent to a lay person.  However, the Veteran is not shown to be competent to determine the etiology of the claimed disability or to show that he has a bilateral ankle disability.  Even medical experts rely on diagnostic tools to identify pertinent pathology.  Thus, in this case, the Board finds that there is no competent medical evidence of record to indicate that the Veteran presently has any present bilateral ankle disability related to his military service.  

None of the post-service medical evidence establishes any objective evidence of a current disability in the left ankle.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The Court has held that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, the evidence does not support that the Veteran has a right ankle disability related to his ankle injury in service.  For the reasons discussed above, the Board concludes that the Veteran does not meet the criteria for service connection for a bilateral ankle disability.  The benefit-of- the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A § 5107(b). 

C.  Neck Disability

The Veteran seeks service connection for a neck disability.  In statements and testimony he has stated that he first started having neck pain in service.  He also submitted buddy statements from his family and a fellow service member noting that they had noticed the Veteran having neck pain and spasms since his military service.

The service treatment records show that on the Report of Medical History as part of the Veteran's retirement examination in April 1993, the Veteran reported a recurrent neck problem.  The examining clinician noted a finding of past medical history of osteoarthritis of the neck with intermittent pain.

After service, a July 2007 statement from a private chiropractor notes that the Veteran had been seen in his office previously in August 2001 with a complaint of recurrent neck pain.  The chiropractor further noted that cervical spine x-rays revealed late stage one degenerative disc disease.  Private treatment records in 2005 also show complaints of chronic neck pain.  

The Veteran underwent a VA examination in July 2014.  The Veteran reported falling through a hatch in service in the 1980s but no major trauma to the neck.  The examiner determined that the Veteran had degenerative joint disease and intervertebral disc syndrome of the cervical spine.  It was found that the Veteran's neck disability was not related to military service because his service treatment records showed no complaints, treatment, or diagnosis of any neck condition in service.  The examiner also noted that post-service evidence showed the Veteran had a motor vehicle accident in 2007 and x-rays at that time showed degenerative changes in the cervical spine.  It was determined that the interval between 1993 (the Veteran's retirement from service) and 2007 was too long for any nexus to military history.

The July 2014 medical opinion is not probative for several reasons.  First, the service treatment records actually do show complaints of recurrent neck pain during the Veteran's retirement physical as noted above; and also show a finding of osteoarthritis in the neck at his retirement.  Second, even though the examiner found that post-service evidence did not show that degenerative arthritis in the cervical spine was diagnosed until 2007, degenerative disc disease in the cervical spine was noted as early as 2001, as noted.  Third, while the record does show that the Veteran had a closed head injury from a motor vehicle accident in February 2007, the records from the injury show that there were no signs of acute injury to the cervical spine per MRI studies at that time.  Therefore, the evidence suggests that the degenerative arthritis in the cervical spine was not the result of the car accident, but was rather already a problem in the cervical spine prior to 2007.  Finally, the examiner did not assign any weight to the Veteran's competent statements regarding complaints of continued neck pain since service.  

Therefore, the examiner's July 2014 opinion is inadequate for VA purposes.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The evidence reflects that the Veteran has stated that he had neck pain which began in service and continued over the years.  He is competent to say he has had neck pain for years.  The Board finds that his statements are both competent and credible.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  However, arthritis is such a chronic condition under 38 C.F.R. § 3.309(a). 

Moreover, the Veteran has reported that he injured his neck in service, and his complaints of neck pain are confirmed by the findings in the service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (service treatment records, etc.)).

Even though there is no probative opinion of record addressing the etiology of the Veteran's neck disability, the Board considers it significant that the Veteran was initially diagnosed with osteoarthritis of the cervical spine in service.  He also had recurrent complaints of neck pain during his active duty service and since then.  Moreover, he has since undergone clinical testing that establishes a current diagnosis of degenerative arthritis of the cervical spine in support of his service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that, in a claim for service connection, the requirement of a 'current disability' is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  

Where, the record contains both in-service and post-service diagnoses of a chronic disorder (arthritis), no medical opinion as to etiology is necessary to grant service connection.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, to the extent that the Veteran's cervical spine arthritis in service may arguably be considered "chronic" in service, even without a probative medical opinion relating the Veteran's currently diagnosed arthritis of the cervical spine to his military service, the Board finds that the evidence weighs in favor of his claim.  To the extent that "chronicity" arguably may not have been established in service, the Board considers the Veteran's assertions of a continuity of neck pain since service to be credible in the absence of any probative evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).

The medical evidence establishes that the Veteran had recurrent complaints and treatment for cervical spine symptoms in service, was diagnosed with osteoarthritis of the cervical spine in service, has complained of cervical spine pain since service, and is currently diagnosed with degenerative arthritis of the cervical spine.  Moreover, the Board observes that the Veteran has attested to his long-term left cervical spine pain, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for cervical spine arthritis is granted.



ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a neck disability is granted.




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


